Bierly, C. J.
Appellant, Reserve Life Insurance Company D/B/A Wood and Akord, Dallas, Texas, by the Honorable Howard J. DeTrude, Jr., of the law firm of Armstrong, Gause, Hudson & Kightlinger, of Indianapolis, Indiana, filed an instrument entitled “DISMISSAL”, thereby informing the court that the Trans-script and Assignment of Errors were filed in this court on May 7, 1965; that no cross Assignment of Errors has been filed by appellee; and that the appellant is not desirous of pursuing this appeal but requests that this appeal be dismissed.
Appellant, filed his verified certificate of service on appellee.
Appellant’s petition for dismissal with accompanying proof of service of notice, is now submitted to the court for finding and determination.
And the court now finds that the allegations of said *375petition for dismissal are true; that the transcript and assignment of errors were submitted on May 7, 1965; that no cross Assignment of Errors has been filed by appellee nor has there been any other action taken by appellee; and that appellant’s petition for dismissal of this cause should be sustained.
This appeal is hereby dismissed with costs assessed against appellant.
Prime, PJ., Carson, Faulconer, Hunter, Mote and Smith, JJ. concur.
Noté. — Reported in 209 N. E. 2d 60.